UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1655


BALD HEAD ASSOCIATION,

                Plaintiff - Appellee,

          v.

PETER C. CURNIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cv-00173-F)


Submitted:   March 29, 2011                 Decided:   May 20, 2011


Before KING, SHEDD, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Francis X. Moore, FRANK X. MOORE & ASSOCIATES, Atlanta, Georgia,
for Appellant. Theresa M. Sprain, WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Raleigh, North Carolina; Andrew Kent McVey,
MURCHISON, TAYLOR & GIBSON, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Peter    C.   Curnin      appeals    the    district    court’s    order

remanding to state court the civil action filed against him by

Bald Head Association (“BHA”) in the General Court of Justice,

Superior Court Division, Brunswick County, North Carolina.                           The

district court granted the BHA’s motion to remand the petition

after finding no basis for removal under 28 U.S.C. §§ 1441,

1442, or 1443 (2006).

              Pursuant to 28 U.S.C. § 1447(d) (2006), “[a]n order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise,” with the exception of an

order of remand pursuant to section 1443.                     The Supreme Court has

interpreted § 1447(d) to insulate from appellate review only

those remand orders based on the grounds specified in 28 U.S.C.

§ 1447(c) (2006): a defect in the removal procedure and a lack

of subject matter jurisdiction.                   Quackenbush v. Allstate Ins.

Co., 517 U.S. 706, 711-12 (1996) (instructing that § 1447(c) and

(d)    must   be   read     in    conjunction      with    one   another).       Thus,

because the district court concluded it lacked subject matter

jurisdiction under §§ 1441 and 1442, that portion of the remand

order is not subject to appellate review.                     Ellenburg v. Spartan

Motors    Chassis,      519 F.3d 192,     196   (4th    Cir.   2008);    In    re

Blackwater Security Consulting, LLC, 460 F.3d 576, 582-83 (4th

Cir.   2006).         Accordingly,      we   dismiss      Curnin’s    appeal    to   the

                                             2
extent     it     challenges    the     district      court’s        jurisdictional

determination under §§ 1441 and 1442.                  We decline to exercise

mandamus jurisdiction over these rulings.

            The     district    court’s      conclusion       that    removal     was

improper pursuant to 28 U.S.C. § 1443 is reviewable, however.

28 U.S.C. § 1447(d).          After a thorough review of the record and

the     district    court’s    order,     we   find     no    reversible      error;

accordingly, we affirm this portion of the remand order on the

reasoning of the district court.               See Bald Head Association v.

Curnin, No. 7:09-cv-00173-F (E.D.N.C. May 10, 2010).

            We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented      in     the    materials

before    the   court   and    argument      would    not    aid   the     decisional

process.


                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                         3